1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11   PETER GURIN, JR.,                           )     Case No. CV 18-05583-DSF (JEM)
                                                 )
12                              Plaintiff,       )
                                                 )     ORDER ACCEPTING FINDINGS AND
13                v.                             )     RECOMMENDATIONS OF UNITED
                                                 )     STATES MAGISTRATE JUDGE
14   ANDREW M. SAUL, Commissioner of             )
     Social Security Administration,             )
15                                               )
                                Defendant.       )
16                                               )
17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings, the records on file,
18
     and the Report and Recommendation of the United States Magistrate Judge. Plaintiff has
19
     filed Objections, and the Court has engaged in a de novo review of those portions of the
20
     Report and Recommendation to which Plaintiff has objected. The Court accepts the findings
21
     and recommendations of the Magistrate Judge.
22
           IT IS HEREBY ORDERED that Judgment shall be entered AFFIRMING the
23
     Commissioner’s decision to deny Social Security Disability Insurance benefits to Plaintiff and
24
     DISMISSING this action with prejudice.
25

26
     DATED: December 17, 2019
27                                                          DALE S. FISCHER
                                                     UNITED STATES DISTRICT JUDGE
28
